356 So. 2d 61 (1978)
Willie C. HENRY, Appellant,
v.
STATE of Florida, Appellee.
No. 77-1067.
District Court of Appeal of Florida, Fourth District.
March 14, 1978.
Alan H. Schreiber, Public Defender and Peter LaPorte, Asst. Public Defender, Fort Lauderdale, for appellant.
Robert L. Shevin, Atty. Gen., Tallahassee, and Basil S. Diamond, Asst. Atty. Gen., West Palm Beach, for appellee.
ALDERMAN, Chief Judge.
The defendant appeals his convictions for sexual battery and false imprisonment. Three points have been raised, but only one, involving the admission of "Williams Rule" evidence, has merit and requires reversal.
The defendant was charged with abducting a young woman as she was leaving a nightclub known as the Embassy Club, and then raping her. Over defendant's objection, another young woman was allowed to testify that he had raped her about three weeks after the offenses for which he was being tried. We hold that the trial court erred in allowing the testimony of the second rape victim. Evidence of collateral crimes may not be admitted if the effect is merely to show bad character or a propensity to commit crime on the part of the defendant. Williams v. State, 110 So. 2d 654 (Fla. 1959). In this case there is no more than a very general similarity between the two crimes. Two women were, on different occasions, raped by a man with whom they made contact at or near the Embassy Club. There the similarity between the two incidents virtually ends.
REVERSED and REMANDED for a new trial.
CROSS and DAUKSCH, JJ., concur.